                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
DANA NESSEL, ATTORNEY
GENERAL OF THE STATE OF
MICHIGAN,
                                       No. 19-cv-13078
      Plaintiff,
v.                                     HON. DENISE PAGE HOOD
ANDREJ DOMINGUEZ, in his official
                                       MAG. MICHAEL J. HLUCHANIUK
capacity as President/CEO of SIERRA
FINANCIAL, LLC d/b/a SIERRA
LENDING, LLC, and/or SIERRA
FINANCIAL, and/or TALL GRASS
FINANCE

and

BRANDIE TAYLOR, in her official
capacity as Tribal Chairwoman of the
Iipay Nation of Santa Ysabel,

      Defendants.
Aaron W. Levin (P81310)                Michelle L. Alamo (P60684)
Darrin F. Fowler (P53464)              Armstrong Teasdale, LLP
Attorneys for Plaintiff                Attorney for Defendants
Michigan Dep’t of Attorney General     4643 S. Ulster St., Ste. 800
Corporate Oversight Division           Denver, CO 80237
P.O. Box 30736                         (720) 200-0676
Lansing, MI 48909                      malamo@armstrongteasdale.com
(517) 335-7632
LevinA@michigan.gov                    Paul M. Croker (#57000)
                                       Armstrong Teasdale, LLP
                                       Attorney for Defendants
                                       2345 Grand Blvd., Ste. 1500
                                       Kansas City, MO 64108
                                       (816) 221-3420
                                       pcroker@atllp.com

        ORDER LIFTING STAY AND DISMISSING COMPLAINT
     In accordance with the parties’ stipulation, the stay in this matter

is lifted and the Complaint against Defendants Andrej Dominguez, in

his official capacity as President/CEO of Sierra Financial, LLC d/b/a

Sierra Lending, LLC and/or Sierra Financial, and/or Tall Grass

Finance, and Brandie Taylor, in her official capacity as Tribal

Chairwoman of the Iipay Nation of Santa Ysabel, is dismissed without

prejudice and without costs to any party.

                                  s/Denise Page Hood
                                  U.S. District Court Judge

Dated: March 9, 2020




                                    2
